   Case: 1:17-cv-08023 Document #: 98 Filed: 07/26/21 Page 1 of 12 PageID #:503




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

Jake Smith,

               Plaintiff,
                                               Case No. 1:17-cv-08023
         v.
                                               Honorable Iain D. Johnston
Anthony De Los Santos and William
Halfacre,

               Defendants.

                    MEMORANDUM OPINION AND ORDER

        Plaintiff Jake Smith, an inmate at Dixon Correctional Center brings this

action under 42 U.S.C. § 1983. He alleges that Correctional Officer Anthony De Los

Santos and Lieutenant William Halfacre violated his Eighth Amendment rights by

failing to protect him from an imminent risk of serious harm posed by another

inmate, Anthony Copeland. He also asserted a claim for conspiracy to use excessive

force. Both Defendants now move the Court for summary judgment on the merits on

his claim. They also assert the affirmative defense of qualified immunity. For the

reasons below, the Defendants’ motion [90] is denied as to the failure to protect

claim and granted as to the conspiracy claim. Though Smith presents a triable

question on his first claim, he has abandoned his claim of conspiracy.

   I.      Background

        On a motion for summary judgment, the Court typically recites the

undisputed facts in the light most favorable to the nonmovant. In this case, the

deposition testimony betrays stark differences of opinion regarding the events that

                                          1
    Case: 1:17-cv-08023 Document #: 98 Filed: 07/26/21 Page 2 of 12 PageID #:504




gave rise to this suit. Indeed, the summary judgment motion should never have

been filed. Because the Court strains to locate any undisputed material facts, each

account is summarized in turn beginning with the Plaintiff, Jake Smith. 1

            a. Jake Smith

       Jake Smith resided in an eight-person cell equipped with bunk beds and a

bathroom, which those eight inmates shared with another room. The other room

was a six-person cell. In all, as many as fourteen inmates shared that one bathroom.

On the morning of December 1, 2015, Smith needed access to the bathroom, but

Anthony Copeland was using it, and apparently taking his time. Undeterred, Smith

repeatedly knocked on the door, apparently expressing his need for Copeland to

hurry up. Displeased, Copeland opened the door and warned Smith “don’t knock on

this door no more before I beat your ass.” Smith Dep. 43:11–12. Smith then left and

used the bathroom in another inmate’s cell. Smith explained that this was not the

first disagreement over the bathroom. He contends that Copeland had been taking

his time a day or two before as well, and that other inmates had the same problem

with him.

       Though Smith did not believe Copeland was going to do anything about it, he

felt the need to report the incident to Officer De Los Santos. Smith explained that

he was not afraid of Copeland but wanted to report and avoid the incident so he

would not be disciplined for defending himself from Copeland’s impending assault.

Id. at 47: 18–24, 48:1–8. After using another inmate’s bathroom, Smith walked up


1 Because the parties’ Local Rule 56.1 statements of undisputed facts proved unhelpful, the
facts recited here are taken from the deposition transcripts attached to the motion. Dkt. 90.
                                              2
   Case: 1:17-cv-08023 Document #: 98 Filed: 07/26/21 Page 3 of 12 PageID #:505




to the desk where the correctional officers sat and reported the incident to De Los

Santos. He told De Los Santos about Copeland’s threat and the general problems

with the bathroom. According to Smith, De Los Santos responded that he would

take care of it and not to worry about it. Id. at 52:23–24, 53:1–4. Later, Smith went

to the cafeteria and encountered Lieutenant Halfacre. He explained all the specifics

of the incident to Halfacre who—on Smith’s telling of the story—responded that he

should take care of it himself. Id. at 56:17-24, 57:1 (“That’s when Halfacre say, man,

you a big motherfucker. You walk with a cane. I can’t see nobody trying to mess

with you on anything. If they do shit, put that cane on they ass.”). Smith explains

that Copeland saw him talking to the officers and that he overheard Copeland

saying, “I’m going to fuck that old motherfucker up, watch.” Id. at 59:7–10. Smith

contends that, soon after, Copeland struck him in the back of the head, rendering

Smith unconscious. Smith remembers none of the actual incident, however. The

next thing he remembered was waking up in the hospital.

         b. Anthony Copeland

      Copeland tells a significantly different story. Copeland explains that he was

housed in Unit 58 but was assigned to Unit 59 (where Smith was) for about a week.

On the morning of the incident, Copeland says some inmates were in the day room

playing Scrabble. Copeland—who was watching the game—said something to one of

the inmates, and, for reasons not explained, Smith took issue with it. Copeland

responded that he was not talking to Smith, but that did nothing to stop Smith from

continuing the conversation. Copeland then left the day room, and Smith followed



                                          3
    Case: 1:17-cv-08023 Document #: 98 Filed: 07/26/21 Page 4 of 12 PageID #:506




him back to his cell. Copeland went into his cell and Smith opened the door and

asked to talk to him. So, Copeland went into the hallway, where Copeland says

Smith acted aggressively. Copeland responded by punching Smith in the face,

rendering him unconscious and causing him to fall back and hit his head on the

floor.

            c. Officer De Los Santos and Lieutenant William Halfacre

         Officer De Los Santos and Lieutenant Halfacre both offer little material

evidence. Halfacre remembers nothing about that day but says he would have done

something if Smith had reported a threat to him. He contends that any threat to an

inmate’s safety would have been taken seriously. Halfacre Dep. 36:13–16 (“We take

every threat serious so it doesn’t turn into something more dangerous. So even the

littlest ones we follow up on the best we can.”). He also adamantly argues that he

would never have said what Smith alleges he said. Id. 55:7–11 (asserting that the

statement “is something that never ever would have came out of my mouth to have

an offender hurt another offender, let alone with a weapon, using a cane. That I

know didn’t happen, 100 percent. I would have never said that.”). Halfacre also

testified that he has never heard of Jake Smith. Thus, Lieutenant Halfacre’s

deposition testimony adds little beyond a denial of Smith’s allegations and is

otherwise limited to hypotheticals and general testimony about his job.

         Similarly, De Los Santos argues that he remembers the day clearly but has

no memory of ever speaking to Smith or Copeland that day. De Los Santos Dep.

8:11–22. He explained, however, that any threat of violence between inmates would



                                            4
   Case: 1:17-cv-08023 Document #: 98 Filed: 07/26/21 Page 5 of 12 PageID #:507




have been taken seriously as a severe threat. He would have had the authority to

separate them and put Smith in an office room away from Copeland until a

supervisor with transfer authority could intervene. Id. at 22:11–25, 23:1–8.

   II.      Analysis

         Summary judgment is warranted if the evidence presents no genuine dispute

of material fact and the movant is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56. The Court must “construe all facts and draw all reasonable inferences in

the light most favorable to the nonmoving party.” Majors v. Gen. Elec. Co., 714 F.3d

527, 533 (7th Cir. 2013) (quoting Goetzke v. Ferro Corp., 280 F.3d 766, 774 (7th Cir.

2002)). The initial burden lies with the movant to either show an absence of

evidence supporting an essential element or to present affirmative evidence

showing that an essential element cannot be satisfied. Hummel v. St. Joseph Cnty.

Bd. of Comm’rs, 817 F.3d 1010, 1016 (7th Cir. 2016). Then, the burden shifts to the

nonmoving party to present evidence that establishes a genuine issue of material

fact as to that element. Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 702 (7th

Cir. 2009) (“Thus, to survive summary judgment, the nonmoving party must

present evidence sufficient to establish a triable issue of fact on all essential

elements of its case.”). But a dispute of fact is only material if it might affect the

outcome of the claim. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

         Critically, if a dispute of fact exists, so that “[a] reasonable jury could resolve

[the] conflict either way,” the conflict “makes it inappropriate to grant summary

judgment.” Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir. 2018).



                                              5
    Case: 1:17-cv-08023 Document #: 98 Filed: 07/26/21 Page 6 of 12 PageID #:508




       Although Smith originally asserted a claim for conspiracy to use excessive

force, he abandoned that claim by failing to respond to the Defendants motion for

judgment on the claim. Bombard v. Fort Wayne Newspapers, 92 F.3d 560, 562 (7th

Cir. 1996) (“Bombard abandoned his FMLA claim after failing to respond to the

FMLA arguments in FWN’s motion for summary judgment.”).

           a. Failure to Protect

       Prison officials must “take reasonable measures to guarantee the safety of

the inmates” in their custody. Farmer v. Brennan, 511 U.S. 825, 822 (1994) (quoting

Hudson v. Palmer, 468 U.S. 517, 526–27 (1984)). Prison staff that fail to live up to

that obligation could face liability under the Eighth Amendment. Id. at 822–23. To

establish a prison official’s liability for failure to protect, a plaintiff must show (1)

that he or she was “incarcerated under conditions posing a substantial risk of

serious harm” and (2) that the prison official has a “sufficiently culpable state of

mind.” Id. at 823.

       Defendants stylize their argument as asserting that Smith “has failed to

establish a substantial risk of serious harm would occur.” Dkt. 90-2, at 4. And they

open the argument by asserting that “Plaintiff has failed to demonstrate that

Copeland posed an undue threat to him preceding the December 1, 2016 incident.” 2

Id. That sounds like an argument related to the first element. Nevertheless, the

accompanying text of the brief almost entirely advances argument as to the second

element.


2The date here appears to be incorrect. As explained above, the deposition testimony
pegged the date of the incident as December 1, 2015, not 2016.
                                             6
   Case: 1:17-cv-08023 Document #: 98 Filed: 07/26/21 Page 7 of 12 PageID #:509




      In Farmer, the Supreme Court defined what it means to have a sufficiently

culpable state of mind:

      We hold instead that a prison official cannot be found liable under the
      Eighth Amendment for denying an inmate humane conditions of
      confinement unless the official knows of and disregards an excessive risk
      to inmate health or safety; the official must both be aware of the facts
      from which the inference could be drawn that a substantial risk of
      serious harm exists, and he must also draw the inference.

Id. at 837.

      This has since been interpreted to mean that a defendant prison official must

have had actual knowledge of a specific, nongeneralized threat to the inmate’s

safety. Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015). In Gevas, the

Seventh Circuit explained that “[c]omplaints that convey only a generalized vague,

or stale concern about one’s safety typically will not support an inference that a

prison official had actual knowledge that the prisoner was in danger.” Id. at 480–81.

The court then explained that “a complaint that identifies a specific, credible, and

imminent risk of serious harm and identifies the prospective assailant typically will

support [that] inference.” Id. at 481. Still, although the plaintiff-inmate must

complain of a specific threat, they “do not need ‘advance knowledge of every detail of

a future assault’ to show that they faced a serious risk.” Horshaw v. Casper, 910

F.3d 1027, 1029 (7th Cir. 2018). In evaluating the specific threat a plaintiff-inmate

communicates to the defendant prison official, courts must consider the totality of

the circumstances, rather than each fact in isolation. LaBrec v. Walker, 948 F.3d

836, 842 (7th Cir. 2020) (explaining that “the overall context is the relevant focus,




                                           7
   Case: 1:17-cv-08023 Document #: 98 Filed: 07/26/21 Page 8 of 12 PageID #:510




and that must include consideration of all of the factors as a whole rather than as

discrete, independent components”).

      Defendants rely on Grieveson v. Anderson, 583 F.3d 763 (7th Cir. 2008) and

Butera v. Cottey, 285 F.3d 601 (7th Cir. 2002). But those cases explain why they are

not entitled to judgment as a matter of law. First, in Grieveson, the Seventh Circuit

held that some of the defendants were entitled to summary judgment because

Grieveson never told them about “a specific threat to his life” and instead told them

generally “that he was afraid and that he wanted to be moved.” Grieveson, 538 F.3d

at 776. Second, in Butera, the plaintiff merely told the correctional officers that he

“was having problems in the block” and that he “needed to be removed.” Butera, 285

F.3d at 606. Butera’s mother had also called the jail to complain about threats made

to her son, but she also did not identify the source of the threats. Thus, the court

held the threat too generalized to impute actual, subjective knowledge onto the

defendant officials. Id. at 607.

      To contrast, in LeBrec v. Walker, LeBrec complained of threats made by his

cellmate to stab him, a threat that later came to fruition. 948 F.3d 836, 843–44 (7th

Cir. 2020). The Seventh Circuit noted that the parties offered disputed facts, with

starkly different views of what happened. Id. at 843. But because the posture was

summary judgment, “we do not resolve such credibility differences.” Id. at 843–44

(explaining further that “we consider the evidence, including all reasonable

inferences, in the light most favorable to LaBrec”). Unlike Grieveson and Butera,

LaBrec identified a particular individual from whom he feared harm and a



                                           8
   Case: 1:17-cv-08023 Document #: 98 Filed: 07/26/21 Page 9 of 12 PageID #:511




reasonable basis for that fear. Id. Similar to the defendants’ testimony here, Walker

had “acknowledged that such a communication would warrant action.” Id. at 844.

“Walker did not recall LaBrec raising any such safety concerns, but that would be a

factual dispute not resolvable on summary judgment.” Id.

         Although the Court takes no position on whose version of events is correct,

the version that Smith testified to in his deposition presents a triable question for a

jury. Taking Smith’s version as true, Coleman threatened him over a dispute that

arose from Coleman’s extended use of the bathroom that was shared by as many as

fourteen inmates. The threat was not generalized; Smith told De Los Santos and

Halfacre that the threat came from Coleman. They assert that the threat was

conditioned on him knocking on the bathroom door again. In other words, he

controlled his own destiny. A jury might agree with that argument, though the jury

could also point to the fact that the bathroom was shared by fourteen people. Smith

would likely have to use it again at some point, and he would likely knock on that

door again to make sure no one was using it before he walked in. But resolving that

question is for the jury, not the Court. Similarly, the Defendants point out that

Smith told another correctional officer that he did not have any issues with anyone

in the unit. But that was after he was struck by Coleman. He had just woken up

from being knocked unconscious. Dkt. 90-7, at 2. Given the head injury, and that

Smith’s memory apparently recovered later, a jury could still reasonably believe his

story.




                                            9
   Case: 1:17-cv-08023 Document #: 98 Filed: 07/26/21 Page 10 of 12 PageID #:512




       In reply, the Defendants assert that Smith did not actually fear for his safety

from Coleman. Dkt. 97, at 2 (“Rather, Plaintiff feared what he would do to Copeland

in the event they engaged in a physical altercation.”). This implies that an inmate

capable of defending themselves is not afforded the same level of protection from

correctional officers than less capable inmates are afforded. That’s nonsense. Just

because Smith believed he would win a potential fight, does not mean he should be

subjected to such a fight when the correctional officers could intervene and protect

him, as the Constitution requires. After all, Smith would have been disciplined for

fighting. “Prisoners lack even a right to invoke self-defense in disciplinary

proceedings when they have resorted to violence as a means of protecting

themselves.” Gevas v. McLaughlin, 798 F.3d 475, 484 (7th Cir. 2015). And “a

prisoner is not obligated to commit a disciplinary infraction in pursuit of his own

safety.” Id.

       Therefore, because a reasonable jury could resolve the factual disputes in

either direction, summary judgment is inappropriate.

          b. Qualified Immunity

       The Defendants next argue that they are qualifiedly immune from liability

for failure to protect. They advance two arguments: (1) that Smith cannot show he

was subjected to a constitutional violation, and (2) that no clearly established law

exists showing that a correctional officer may be held liable when no evidence exists

of a substantial risk of harm. Dkt. 90-2, at 9. Both arguments fail. First, the Court

has already explained why a reasonable jury could find that De Los Santos and



                                          10
  Case: 1:17-cv-08023 Document #: 98 Filed: 07/26/21 Page 11 of 12 PageID #:513




Halfacre violated Smith’s Eighth Amendment Rights. And second, to the extent that

the Defendants developed an argument on the first prong of the failure to protect

analysis—the existence of a substantial risk of harm—that argument fails. Smith

testified in his deposition that he was at risk of attack, and the Court has already

explained why that risk was substantial.

      Furthermore, the Defendants take an overly narrow approach to the qualified

immunity analysis. In Sinn v. Lemmon, one of the defendant prison officials argued

that he was entitled to qualified immunity because “no reasonable official in [his]

position would have known that not immediately responding to Sinn’s letter

violated the Eighth Amendment.” 911 F.3d 412, 422 (7th Cir. 2018) (alteration in

original). The Seventh Circuit explained that this view of qualified immunity was

too narrow. The Court then recited all the evidence supplying the inference that the

defendant knew of the threat. Id. (“Here, it is reasonable to infer that Brush had

such knowledge but took no responsive action. It is well-settled, clearly established

law that such a failure constitutes deliberate indifference.”). The same is true here.

On Smith’s telling of the facts, he explicitly informed both correctional officers of a

specific threat to him from a specific person. Though he believed he would win the

fight, the Seventh Circuit has clearly held that the prison officials cannot decline to

protect inmates and instead expect them to resort to self-help violence. Gevas, 798

F.3d at 484. Furthermore, under Smith’s version of the fact (which the Court must

take as true for summary judgment purposes), if he told the Defendants about the

threat, they testified in their depositions that they understood that they had an



                                           11
   Case: 1:17-cv-08023 Document #: 98 Filed: 07/26/21 Page 12 of 12 PageID #:514




obligation to intervene in the presence of threats to inmate safety. E.g., Halfacre

Dep. 26:20–24, 27:1–2, 36:13–16 (“We take every threat serious so it doesn’t turn

into something more dangerous. So even the littlest ones we follow up on the very

best we can.”); De Los Santos Dep. 10:3–14.

       Thus, the Defendants have not shown that they are qualifiedly immune from

liability for failure to protect.

   III.    Conclusion

       For the reasons explained above, the Defendants’ motion for summary

judgment [90] is denied.

                                       *        *    *

       This matter is referred back to the Magistrate Judge to discuss whether a

settlement conference would be a worthwhile endeavor. If the parties are not

interested in a settlement conference, then they should begin to prepare a draft of a

final pretrial order and schedule a time to discuss that document with the

Magistrate Judge.



Date: July 26, 2021

                                                         ___________________________
                                                          Honorable Iain D. Johnston
                                                         United States District Judge
                                                           Northern District of Illinois
                                                                    Western Division




                                           12
